In an action by the wife against her husband for a judicial separation, in which a judgment of separation was rendered in her favor on *970February 11,1947, and thereafter modified (Stafford v. Stafford, 6 A D 2d 893, affd. 5 N Y 2d 960); and in which she has moved to sequester his property, to enter a money judgment for the arrears of alimony due under the separation judgment as modified, and for an allowance of counsel fees upon her motion; and in which the husband has cross-moved to further modify said separation judgment by reducing the amounts of the alimony payments, and for other relief, the wife appeals from so much of an order of the Supreme Court, Nassau County, dated March 6, 1961, made after a hearing, as: (1) granted the husband’s cross motion by reducing the amounts payable by him for alimony for her support and for the support of the children of the marriage; (2) denied her motion to sequester his property upon condition that he furnish security to the extent of $24,000 for the payment of all sums due and to become due under the separation judgment as modified; (3) fixed at only $24,000 the amount of such security; and (4) fixed at only $300 the amount of the allowance to her for counsel fees. Order modified on the facts by increasing from $300 to $750 the amount of the allowance to the wife for counsel fees, and by modifying accordingly its seventh and ninth decretal paragraphs. As so modified, the order insofar as appealed from is affirmed, without costs. Said sum of $750, or such portion thereof as still remains unpaid, shall be paid by the husband to the wife within 20 days after entry of the order hereon. In our opinion, under all the circumstances, the amount of the counsel fees for the wife, as fixed by the Special Term, was inadequate. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.